                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mo llo Building
                                                   One Saint Andrew 's Pla=a
                                                   New York, New York 10007


                                                   July 14, 2021


BY EMAIL and ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl
New York, New York 10007

       Re:    United States v. Scott Acheampong, 19 Cr. 582 (AKH)

Dear Judge Hellerstein:
                                                               t                   -~·
       The Government and counsel for defendant Scott Acheampong respectfully request an
adjournment of the sentencing for Mr. Acheampong that was scheduled to proceed on June 16,
2021. The parties received the final Presentence Report on July 1, 2021. The Government and
defense counsel have conferred and would like to request a sentencing date in September.


                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          United States Attorney

                                                      {'


                                           /Jh1 -
                                          t/f'V
                                      by: -     ..,r
                                                     ~-
                                             ~ - - - - - - - - - --
                                          Ni Qian
                                          Assistant United States Attorney
                                          (212) 637-2364

cc: All Counsel (by Email and ECF)
